Citation Nr: 1817504	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right shoulder injury (claimed as bilateral shoulder injury/pain).

3.  Entitlement to service connection for left shoulder injury (claimed as bilateral shoulder injury/pain).

4.  Entitlement to service connection for right leg injury (claimed as bilateral leg injury/pain).

5.  Entitlement to service connection for left leg injury (claimed as bilateral leg injury/pain).

6.  Entitlement to service connection for coronary artery disease.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral strain and degenerative joint disease of the lumbar spine.

9.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy.

10.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1977.
	
This matter comes to the Board of Veterans' Appeals (Board) on perfected appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss.  The other issues are from rating decisions issued in June 2004 and July 2015.

In August 2016 the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

As discussed in the Remand below, there is a June 2014 rating decision that denied service connection for tinnitus, granted service connection for a back disability, assigning a 10 percent disability rating, and also granted service connection for left radiculopathy, lower extremity assigning a 10 percent disability rating.  In August 2014, the Veteran filed a notice of disagreement (NOD) with respect to the two issues of higher initial ratings for back disability and left radiculopathy, lower extremity.  Thereafter, in an October 2014 rating decision the RO increased the disability rating for radiculopathy of the left lower extremity from 10 percent to 20 percent and also denied higher rating for back disability.  

In an April 2015 rating decision, the RO denied service connection for bilateral shoulder and bilateral leg disabilities.

In a July 2015 rating decision the RO continued the denial of service connection for bilateral hearing loss and tinnitus, denied service connection for coronary artery disease, granted service connection for radiculopathy, right lower extremity assigning a 20 percent disability rating, granted a higher initial rating for back disability to 20 percent, and denied a higher rating for radiculopathy, left lower extremity in excess of 20 percent.  In September 2015, the Veteran filed an NOD with respect to these issues.  As discussed in the Board's Remand below, to date, the RO has neither responded to the Veteran's NOD nor issued a Statement of the Case as to these issues.

With respect to the issue of bilateral hearing loss currently on appeal, despite the RO's reconsideration of the claim pursuant the July 2015 rating decision, the Veteran submitted a NOD in September 2012 and the RO issued a statement of the case as to this claim in October 2013.  Thereafter, in November 2013, the Veteran filed a substantive appeal.  Accordingly, the issue of service connection for bilateral hearing loss is properly before the Board. 

The issues of entitlement to service connection for right and left shoulder injury (claimed as bilateral shoulder injury/pain), right and left leg injury (claimed as bilateral leg injury/pain), tinnitus, higher initial ratings for right lower extremity radiculopathy and left lower extremity radiculopathy, and higher initial rating for lumbosacral strain and degenerative joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


FINDING OF FACT

A hearing loss disability did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C. §§ 1110, 1131, 1101, 1112, 1113, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran in April 2012 and January 2016.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examination as discussed further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system and may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).   




III.  Analysis

During the August 2016 Board hearing the Veteran testified that during military service his military occupational specialty (MOS) was fuel specialist and he worked on the flight line where he was exposed to excessive noise from jet engines, airplanes, and helicopters for approximately six to eight hours on a daily basis.  He explained that he did not experience hearing difficulty during military service; rather, when asked when he first noticed hearing problems after service he responded "not soon after" service discharge. 

In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Post-service treatment records includes the July 2012 VA Hearing Loss Disability Benefits Questionnaire (DBQ).  This report shows that the Veteran has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  This case turns on whether such disability had onset during or was caused by his active service.  The examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The report notes the Veteran reported excessive noise exposure related to his MOS as jet specialist refueling aircraft and that he first noticed the onset of hearing loss symptoms five to seven years ago.  The examiner opined that bilateral hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner's rationale was the Veteran's enlistment audiology test results showed the Veteran had normal hearing.  The examiner opined that the Veteran's hearing loss is less likely as not related to military service as this is consistent with the Veteran's reports of onset 35 years post service discharge and lack of associating the cause or onset of hearing problems as during military service.  The examiner concluded this is also consistent with the service medical records showing normal hearing.  

Post-service medical evidence consists of VA treatment records, which document findings of normal hearing throughout the appellate term.  Specifically, a November 2001 hospital discharge summary notes the Veteran experienced no hearing loss concluding that hearing was "grossly normal."  An April 2013 VA treatment record shows on physical examination the Veteran's hearing was normal.  

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing loss disability is not due to incident during service and did not begin in service or manifest within a year of separation from active service.  Specifically, the July 2012 examination report regarding the etiology of the Veteran's bilateral hearing loss disability weighs against his claim.  The examiner reviewed the overall clinical data and concluded that the Veteran's hearing loss disability was not related to noise induced hearing loss from military service.  The examiner concluded that the Veteran had normal hearing in service as documented by the enlistment audiology test results.  Additionally, on examination and interview the Veteran did not report experiencing recurrent symptoms of hearing problems at service separation or for many years post-service separation.  The July 2012 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for her conclusion based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran believes his hearing loss is related to injury incurred during military service, the Board has considered the Veteran's assertions, but finds that they provide no significant evidence to support the claim.  In assessing the Veteran's credibility regarding his symptoms of hearing loss, the Board looks to the consistency of his statements and clinical histories.  Here, the record shows the first evidence of diagnosis of bilateral hearing loss consistent with VA regulation was on examination in July 2012.  The diagnosis is nearly 35 years following service discharge.  

In an August 2013 notice of disagreement (NOD), the Veteran states that he in fact explained to the July 2012 VA examiner that his hearing loss started during active military service while he was working on the flight line near aircrafts and running engines.  He further explained that he did not report the onset of symptoms as six to seven years ago.

On the contrary, during the August 2016 Board hearing, the Veteran testified that he did not notice symptoms of hearing loss soon after service discharge.  He stated that when he started having problems with his ears he sought treatment at the VA in approximately 2012 or 2013.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of hearing loss since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, during military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, the Board has considered the Veteran's assertions, but affords them only the most minimal of probative value.  The Board acknowledges the Veteran's contentions of when his symptoms arose.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service nearly 35 years ago of hearing or ear problems leads to current disability, is not a simple question subject to non-expert opinion evidence.  The Board finds the medical evidence of record more probative than the Veteran's general lay statements.  

Furthermore, to the extent that the Veteran contends that his current bilateral hearing loss disability is related to service, in contrast, during service, the Veteran did not report any hearing or ear problems.  As discussed above, the Veteran contends that the onset of hearing problems was in service.  In this regard, if the Veteran had been experiencing recurrent symptoms of hearing problems during service, it would be reasonable to infer that he would have reported such symptoms during service, especially because he did report other medical problems during service, to include back pain, rash, and kidney problems.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having any problems related to military service for many years post-service separation, when he presently contends that he has experienced hearing problems since service weighs against any assertion that these symptoms began during service and continued after service.  

Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; a fact that lessens the value of the explanation as to not seeking medical treatment for hearing loss symptoms.  Specifically, service treatment records reflect the Veteran reported to medical and sought treatment for other conditions to include back pain, rash, and kidney problems.  Thus it is reasonable to infer that had he experienced consistent hearing loss or ear problems he would have reported it.  

The preponderance of the evidence of record indicates that the Veteran's bilateral hearing disability is not related to incident in service.  Particularly, the Veteran's earliest indication of hearing loss was in 2012, which is approximately 35 years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  

The Board finds the contemporaneous statements, to include the June 2012 VA examination report, indicating a lack of hearing loss and ear problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.  

Given the negative findings in service, the first clinical evidence of pertinent disability for bilateral hearing many years post service, the lack of competent, credible evidence of pertinent symptoms and no competent evidence linking current disability to service, a preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability on a presumptive or direct basis, and the claim is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule.  38 U.S.C. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The record reflects that the Veteran filed a notice of disagreement (NOD) with claims adjudicated by the RO subsequent to the rating decision currently on appeal.  Specifically, in June 2014, the RO granted service connection for the low back disability and radiculopathy of the left lower extremity and assigned initial ratings.  The Veteran filed a notice of disagreement with those ratings in August 2014.  In an April 2015 decision, the RO denied service connection for right and left shoulder injury (claimed as bilateral shoulder injury/pain), and service connection for right and left leg injury (claimed as bilateral leg injury/pain).  The Veteran filed a NOD with respect to these issues in September 2015.  

In a subsequent July 2015 decision, the RO, in part, denied service connection for coronary artery disease; confirmed the denial of service connection for tinnitus; granted service connection for right lower extremity radiculopathy; continued the 20 percent disability rating for left lower extremity radiculopathy; and increased the disability rating for lumbosacral strain and degenerative joint disease of the lumbar spine.  The Veteran filed a NOD with respect to these issues in September 2015.  
To date, the RO has not responded to the Veteran's NOD's nor issued a Statement of the Case as to these issues; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issues of entitlement to service connection for right and left shoulder injury (claimed as bilateral shoulder injury/pain), service connection for right and left leg injury (claimed as bilateral leg injury/pain), tinnitus; higher initial ratings for right lower extremity radiculopathy and left lower extremity radiculopathy; and higher initial rating for lumbosacral strain and degenerative joint disease of the lumbar spine.  The Veteran must be advised of the time limit for filing a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all

	(CONTINUED ON NEXT PAGE)



 claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


